McCLELLAN, J.
Action by a passenger against the ■carrier for personal injuries alleged to have been suffered while in transit.
This charge, as shown by the bill of exceptions, was requested by the defendant (appellant) and refused: “If after a full and fair consideration of all of the evidence any individual juror is not reasonably satisfied that the plaintiff was injured by the negligence of the •defendant, or its servants, then you cannot find for the *293plaintiff.” Consistent with previous rulings here, on substantially similar instructions, the refusal of the quoted charge was error.—Hale v. State, 122 Ala. 85, 26 South. 236; Mitchell v. State, 129 Ala. 23, 41, 30 South. 348; Fletcher v. State 132 Ala. 10, 31 South. 561; Andrews v. State, 134 Ala. 47, 50, 32 South. 665; Phillips v. State, 156 Ala. 140, 144, 47 South. 245; B. R. L. & P. Co. v. Moore, 148 Ala. 115, 128, 129, 42 South. 1024. Counsel for appelle insists that the quoted charge was faulty and was corectly refused, and quotes in support of the contention Holmes v. State, 136 Ala. 80, 34 South. 180, A. G. S. R. R. Go. v. McWhorter, 156 Ala. 269, 47 South. 84, and Cunningham v. State, 117 Ala. 66, 23 South. 693. The McWhorter case pronounces charges, requiring unanimity of conclusion requisite to a verdict, sound. That decision accords with Hale’s case and others in that line before noted. The charge (7) condemned in the Holmes case, supra, expressly invited a rigid adherence to individual opinion by a juror, and affirmatively advised against a yielding thereof after consideration and consultation with his associates. To like effect was the charge (7) treated in Cunningham’s case, supra. There the juror was advised, upon contracted hyphothesis, not to consent to a conviction. The line between the good and bad charges of this class is fully stated in Hale’s case, supra. We think there can be no doubt of the correctness of the extended line of rulings before noted.
None of the remaining five errors assigned have merit.
The excerpt from the oral charge, copied in the second assignment of error, is urged for appellant as error, on the authority of K. C. M. & B. R. R. Co. v. Thornhill, 141 Ala. 215, 234, 235, 37 South. 412. There the measure of the damages for physical pain and injury was said to be in the jury’s breast, not afforded by the law; *294and the court -condemned the statement, even after the trial court undertook to purge it. Here the court stated the law, as respects the ascertainment of damages for physical pain and mental distress, as announced in M. & E. R. R. Co. v. Mallette, 92 Ala. 209, 217, 218, 9 South. 363; Southern Ry. Co. v. Burgess, 119 Ala. 555, 564, 565, 25 South. 251, 72 Am. St. Rep. 943; A. G. S. R. R. v. Bailey, 112 Ala. 167, 177, 20 South. 313; W. U. Tel. Co. v. Seed, 115 Ala. 670, 676, 22 South. 474. The Thornhill case does not conflict with the rulings in the cases just cited.
For the error indicated, the judgment is reversed, and the cause is remanded.
Reversed and remanded.
Dowdell,, C. J., and Simpson and Mayfield, JJ., concur.